650 P.2d 164 (1982)
59 Or.App. 42
STATE of Oregon, Respondent,
v.
Marty John WARD, Appellant.
No. 79-1905; CA A22964, No. 79-1988; CA A22963 and No. 81-1741; CA A22962 (control).
Court of Appeals of Oregon.
Argued and Submitted March 29, 1982.
Decided September 1, 1982.
Ronald K. Cox, Asst. Coos County Public Defender, Coquille, argued the cause and filed the brief for appellant.
Barbara A. Jacobson, Certified Law Student, Salem, argued the cause for respondent. With her on the brief were Dave Frohnmayer, Atty. Gen., William F. Gary, Sol. Gen., and James E. Mountain, Jr., Deputy Sol. Gen., Salem.
Before GILLETTE, P.J., and JOSEPH, C.J.,[*] and YOUNG, J.
PER CURIAM.
Defendant appeals the sentence imposed after his conviction for burglary in the second degree, ORS 164.215, and revocation of his probation on previous burglary convictions. The only matter requiring a written opinion is defendant's argument that ordering the sentence on this burglary conviction to run consecutively to a 1980 Douglas County sentence was improper, because, at the time of sentencing, his probation on the Douglas County sentence had not been revoked. He correctly relies on State v. *165 DeChenne, 39 Or. App. 901, 594 P.2d 831 (1979).
Remanded for resentencing.
NOTES
[*]  Joseph, C.J., vice Warden, J.